       Case 2:19-cv-00012-BMM Document 76 Filed 09/29/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

ROBERT L. ALLUM,
                                                       CV-19-12-BMM-KLD
                          Plaintiff,

       vs.                                                      ORDER

STATE OF MONTANA, MONTANA
STATE FUND, DEPARTMENT OF
LABOR, ANNA PUDELKA, MELISSA
QUALE, THOMAS E. MARTELLO,
WILBUR PINO, and DOES 1-100,

                          Defendants.




                                BACKGROUND

      This Court entered an Order in this matter on August 27, 2020, adopting in

part the Findings and Recommendations of Magistrate Judge Kathleen DeSoto.

(Doc. 72). Judge DeSoto made several findings regarding Defendants’ Motion for

Summary Judgment (Doc. 56), and ultimately recommended dismissing this case

entirely. (Doc. 66). Defendants’ Motion for Summary Judgment was not brought

on behalf of Defendant Wilbur Pino, however, and the Court had no record that

Defendant Pino ever had been served in this matter. See Fed. R. Civ. P. 4(m). The

Court therefore adopted in part the Findings and Recommendations of Judge
             Case 2:19-cv-00012-BMM Document 76 Filed 09/29/20 Page 2 of 6



     DeSoto, and declined to adopt her recommendation to dismiss the case against

     Defendant Pino. (Doc. 72). The Court gave Plaintiff Allum 14 days to provide the

     Court with good cause for not having served Defendant Pino. (Doc. 72 at 10).

           Allum filed a Notice of Appeal of this Court’s August 27, 2020 Order

     adopting in part Judge DeSoto’s Findings and Recommendations. (Doc. 73). Allum

     then filed a Motion and Affidavit for Permission to Proceed In Forma Pauperis

     with this Court on September 23, 2020. (Doc. 74). The Court must now address

     Allum’s failure to show good cause for not having served Defendant Pino and the

     ramifications of that oversight, and whether the Court certifies that Allum’s appeal

     of the August 27, 2020 Order is taken in good faith. See Fed. R. App. P.

     24(a)(3)(A).

                                         ANALYSIS

I.      Failure to Serve.

           Fed. R. Civ. P. 4(m) provides, “If a defendant is not served within 90 days

     after the complaint is filed, the court—on motion or on its own after notice to the

     plaintiff—must dismiss the action without prejudice against that defendant or order

     that service be made within a specified time.”

           This Court provided notice to Allum, informing him of the 14-day deadline

     for providing the Court with good cause for Allum’s failure to serve Defendant

     Pino. (Doc. 72 at 10). Allum has failed to provide the Court with good cause for


                                                  2
          Case 2:19-cv-00012-BMM Document 76 Filed 09/29/20 Page 3 of 6



  failing to serve Defendant Pino within the time provided by the Court’s August 27,

  2020 Order (Doc. 72). The Court deems it proper to dismiss Defendant Pino

  without prejudice based upon Allum’s failure to serve. Fed. R. Civ. P. 4(m). The

  Court’s present decision to dismiss the final remaining defendant, together with the

  August 27, 2020 Order adopting in part Judge DeSoto’s recommendations for

  Defendants’ Motion for Summary Judgment (Doc. 56), requires the Court to

  dismiss the remainder of this case and direct the Clerk of Court to enter judgment

  accordingly.

II.   Motion to Proceed In Forma Pauperis.

        Allum filed a Motion to Proceed In Forma Pauperis on appeal on September

  23, 2020. (Doc. 74). A party who has been permitted to proceed in forma pauperis

  in the underlying district court action may proceed in turn in forma pauperis on

  appeal. Fed. R. App. P. 24(a)(3). Allum has not previously been granted in forma

  pauperis status, however, so this Court must consider his request under Fed. R.

  App. P. 24(a)(1).

        Fed. R. App. P. 24(a)(1) provides that “a party to a district court action who

  desires to appeal in forma pauperis must file a motion in the district court,” and

  attach an affidavit. The affidavit must:

        (A) show[] in the detail prescribed by Form 4 of the Appendix of Forms
            the party’s inability to pay or to give security for fees and costs;

        (B) claim[] an entitlement to redress; and
                                               3
        Case 2:19-cv-00012-BMM Document 76 Filed 09/29/20 Page 4 of 6




      (C) state[] the issues that the party intends to present on appeal.

Fed. R. App. P. 24(a)(1). If the district court grants the motion, the moving party

may proceed on appeal without prepaying or giving security for fees and costs,

unless a statute provides otherwise. Fed. R. App. P. 24(a)(2). A party may not

proceed in forma pauperis where “the district court—before or after the notice of

appeal is filed—certifies that the appeal is not taken in good faith or finds that the

party is not otherwise entitled to proceed in forma pauperis and states in writing its

reasons for the certification or finding.” Fed. R. App. P. 24(a)(3)(A).

      Fed. R. App. P. 24 is analogous to 28 U.S.C. § 1915(a)(3), which provides,

“[a]n appeal may not be taken in forma pauperis if the trial court certifies in

writing that it is not taken in good faith.” See Barkeij v. Ford Motor Co., 230 F.2d

729, 731 (9th Cir. 1956) (applying 28 U.S.C. § 1915(a) to deny petitioner’s motion

to proceed in forma pauperis where a district court certified the appeal as

frivolous). The good faith standard is an objective one. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

      A plaintiff satisfies the “good faith” requirement if he or she seeks review of

any issue that is “not frivolous.” Gardner v. Pogue, 558 F.2d 548, 551 (9th Cir.

1977) (quoting Coppedge, 369 U.S. at 445). For purposes of § 1915, an appeal is

frivolous if it lacks any arguable basis in law or fact. Franklin v. Murphy, 745 F.2d

1221, 1225 (9th Cir. 1984). “[T]o determine that an appeal is in good faith, a court
                                              4
        Case 2:19-cv-00012-BMM Document 76 Filed 09/29/20 Page 5 of 6



need only find that a reasonable person could suppose that the appeal has some

merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000).

      This Court cannot make a determination on the good faith or frivolity of

Allum’s appeal because Allum failed to “state[] the issues [he] intends to present

on appeal” in his affidavit accompanying his Motion to Proceed In Forma Pauperis

(Doc. 74). See Fed. R. App. P. 24(a)(1)(C). The Federal Rules of Appellate

Procedure require Allum to include those issues that he intends to appeal in the

appendix attached to the Motion to Proceed In Forma Pauperis. This requirement

allows the Court to evaluate whether to grant Allum’s motion, allowing him to

proceed on appeal, or to deny Allum’s motion and certify that his appeal is not

taken in good faith. Fed. R. App. P. 24(a)(2), 24(a)(3)(A). Allum must correct the

affidavit for compliance with Fed. R. App. P. 24(a)(1), and file it in support of his

Motion to Proceed In Forma Pauperis, on or before October 26, 2020.

                                      ORDER

             Accordingly, IT IS ORDERED:

      1. Defendant Pino is DISMISSED WITHOUT PREJUDICE based upon

          Allum’s failure to serve.

      2. Allum must complete an affidavit which complies with Fed. R. App. P.

          24(a)(1), and file that corrected affidavit in support of his Motion to




                                              5
Case 2:19-cv-00012-BMM Document 76 Filed 09/29/20 Page 6 of 6



 Proceed In Forma Pauperis (Doc. 74) with this Court on or before

 October 26, 2020.

 3. This case will be DISMISSED once Allum files the corrected

 affidavit in support of his Motion to Proceed In Forma Pauperis (Doc.

 74) and the Court has ruled on his motion.

    Dated this 29th day of September, 2020.




                                   6
